 PENN COLOR, INC.Penn Color, Inc. and Teamsters Union Local No.115. Case 4-CA-10315April 28, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDHUNTEROn June 4, 1981, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawI Respondent asserts that the Administrative Law Judge's resolutionsof credibility, findings of fact, and conclusions of law are the result ofbias. After a careful examination of the entire record, we are satisfied thatthis allegation is without merit. There is no basis for finding that bias andpartiality existed merely because an administrative law judge resolved im-portant factual conflicts in favor of the General Counsel's witnesses. Asthe Supreme Court stated in N.LR.B. v. Pittsburgh Steamship Co., 337U.S. 656, 659 (1949), "[Tlotal rejection of an opposed view cannot ofitself impugn the integrity or competence of a trier of fact." Further-more, it is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.In the section of his Decision entitled "Majority Status," the Adminis-trative Law Judge erroneously stated that 38, rather than 39, authoriza-tion cards were received into evidence; that I of these cards was signedby alleged Supervisor Steven Prebish, rather than by employee DavidPrebish; that 25, rather than 27, of these cards were dated June 7, 1979;and that 33, rather than 34, employees had signed cards by June 14, 1979.He also referred to employee Freudenberger as "Freudenmerger." In thesection of his Decision entitled "Violations of Section 8(aXl)," the Ad-ministrative Law Judge stated that employee King testified that Day-Shift Foreman Horst talked to him regarding an antiunion petition beingcirculated by Steven Prebish, rather than that Horst talked to employeeJames Coons in the presence of King. These inadvertent errors are insuf-ficient to affect our decision.In adopting the Administrative Law Judge's finding that a majority ofemployees in the appropriate bargaining unit signed valid authorizationcards, we find it unnecessary to pass on the validity of the authorizationcard signed by employee Snyder.The Administrative Law Judge referred, without citation, to theBoard's Decision in the representation proceeding involving these parties.That Decision appears at 249 NLRB 1117 (1980).' The Administrative Law Judge concluded that Respondent violatedSec. 8(aXI) of the Act on June 8, 1979, by interrogating employees Kingand Smith and by implicitly promising King a promotion if he refrainedfrom further union activities. Respondent has excepted to these conclu-sions on the ground, inter alia, that the complaint alleged only one in-stance of interrogation on June 8 and did not allege any promise of pro-motion in exchange for refraining from union activities. We find this ex-ception without merit. Although the complaint did not specifically allegeall these violations, the issues were fully litigated at the hearing and therecord fully supports the Administrative Law Judge's conclusions. Ac-cordingly, we adopt the Administrative Law Judge's conclusions that this261 NLRB No. 58Judge, as modified herein, and to adopt his recom-mended Order,3as modified herein. 41. The Administrative Law Judge concluded thatRespondent violated Section 8(aX)(1) of the Act byattempting to induce employees to sign an antiun-ion petition and by promising improvements inbenefits and better pay as a reward for discontinu-ing union activities. In so doing, he relied on hisfinding that Steven Prebish, who he found was asupervisor within the meaning of the Act, request-ed employee Schock to sign an antiunion petitionand stated to Schock that when the "trouble" wasover the employees would receive improved bene-fits and better pay. While we agree with the Ad-ministrative Law Judge's conclusion, we do soonly for the following reasons.Employee Schock, whom the AdministrativeLaw Judge credited, testified that about a weekafter union activity began he had a conversationwith Prebish, whose supervisory status is in dis-pute, and Wendig, an admitted supervisor. Accord-ing to Schock, Prebish asked him, "Would you liketo sign a petition to get the [U]nion out?" WhenSchock replied that if he signed the petition, theemployees who started the Union would be fired,Prebish continued, "No, that's not the way it'sgoing to work. We'll get everybody to sign the pe-tition and we'll get Mr. Putnam to sign a thing thatsays you won't be fired and it will work out for allof us, all of the trouble will be over with, and pluswe'll get better benefits and better pay and every-thing." Schock testified further that Wendig thenconduct violated Sec. 8(aXl). Gerald G. Gogin d/b/a Gogin Trucking, 229NLRB 529, fn. 2 (1977).In adopting the Administrative Law Judge's conclusion that Respond-ent violated Sec. 8(aX1) of the Act by soliciting grievances from employ-ees, we find it unnecessary to rely on Hanes Hosiery. Inc., 219 NLRB 338(1975), which did not involve such an issue.I The Administrative Law Judge recommended a broad cease-and-desist order. We have considered this case in light of the standards setforth in Hickmon Foods Inc., 242 NLRB 1357 (1979), and have conclud-ed that a broad order is appropriate.' We agree with the Administrative Law Judge's recommendation thatRespondent be ordered to reinstate employee Moore with backpay. In sodoing, we reject Respondent's contention that Moore is not entitled toreinstatement or backpay because, shortly after his termination, he statedto Day-Shift Foreman Horst that "Dead men tell no tales." Moore'sstatement, made in the heat of discharge and unaccompanied by anythreatening gestures, was ambiguous and at worst nothing more than arough remark by an employee under the stress of an unlawful discharge.Accordingly, we find that Moore's remark is an insufficient basis fordenying him his right to reinstatement with backpay. See Asplundh TreeExpert Company, 220 NLRB 352, fn. 2 (1975). However, we shall modifythe Administrative Law Judge's recommended reinstatement order toconform to our usual order in such cases, and modify his recommendedmake-whole order to provide for the method of computing backpay andinterest. We shall also modify the Administrative Law Judge's recom-mended Order so as to require Respondent to expunge from employeeMoore's personnel records, or other files, any reference to his June 8,1979, discharge.Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked him, "What seems to be your problem? Whatdo you want, better benefits, better insurance ...better wages or better working conditions, what?"Contrary to the Administrative Law Judge'sfinding, there is no evidence that Prebish was a su-pervisor. Accordingly, a finding that Respondentviolated Section 8(aX)(1) cannot be based on Pre-bish's remarks alone. However, Prebish made hisstatements to Schock in the presence of admittedSupervisor Wendig, who then made his own in-quiry as to what Schock's "problem" was and whatimproved benefits Schock wanted. In these circum-stances, we find Wendig's remarks clearly consti-tuted an attempt to persuade Schock to accede toPrebish's request and amounted to ratification ofPrebish's remarks. Accordingly, we conclude thatRespondent thereby sought to induce Schock tosign an antiunion petition and promised improve-ments in benefits and better pay as a reward fordiscontinuing union activity, and that Respondentthereby violated Section 8(a)(l) of the Act. See In-tertherm, Inc., 235 NLRB 693 (1978).2. We adopt the Administrative Law Judge'sfindings that Respondent violated Section 8(aX)(1) ofthe Act by (1) threatening to relocate its plant be-cause of the employees' union activities, (2) interro-gating employees as to how many employees hadsigned union authorization cards, (3) threatening todischarge employees in retaliation for their proun-ion activities, (4) promising promotions to employ-ees to induce abandonment of union activities, (5)threatening to utilize mistakes in work performanceas a pretext to discharge prounion employees, (6)attempting to induce employees to sign antiunionpetitions, (7) promising improvements in benefitsand better pay as a reward for discontinuance ofunion activities, (8) soliciting employee grievancesto induce abandonment of prounion activities, and(9) granting substantial increases in insurance bene-fits to restrain and coerce its employees in theirprounion activities. We additionally adopt the Ad-ministrative Law Judge's findings that Respondentviolated Section 8(a)(3) and (1) of the Act by dis-charging employee Moore. Finally, for the reasonsset forth below, we adopt the Administrative LawJudge's conclusion that a bargaining order is war-ranted in this case.In N.LR.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), the Supreme Court approved our use ofbargaining orders as remedies in cases marked bysubstantial employer misconduct which has the"tendency to undermine [the Union's] majoritystrength and impede the election processes."5Thes 395 U.S. at 614.Court explained that, where the union had at onetime enjoyed majority support among the employ-ees, the Board, in fashioning a remedy, can proper-ly consider:...the extensiveness of an employer's unfairlabor practices in terms of their past effect onelection conditions and the likelihood of theirrecurrence in the future. If the Board findsthat the possibility of erasing the effects ofpast practices and of ensuring a fair election(or a fair rerun) by the use of traditional reme-dies, though present, is slight and that employ-ee sentiment once expressed through cardswould, on balance, be better protected by abargaining order, then such an order shouldissue ... .Initially, we note that beginning June 8, 1979,the day after card solicitation began, and continu-ing through July 1, 1979, Respondent, as enumer-ated above, engaged in numerous unfair labor prac-tices which were plainly calculated to have animpact on most, if not all, employees in the unit.We find that this campaign of serious and extensiveunfair labor practices had the tendency to under-mine the Union's majority strength and impede theelection process.7We further find that the possibility of erasing theeffects of Respondent's unfair labor practices andof insuring a fair election by the use of traditionalremedies is slight. Respondent's discharge of anemployee who was a leading union advocate be-cause of his protected activity constitutes unlawfulactivity long classified as misconduct going "to thevery heart of the Act,"" and is one of the most fla-grant means by which an employer can seek to dis-suade employees from selecting a bargaining repre-sentative.9Furthermore, Respondent's threats ofplant closure are among the most effective meansfor destroying employee support for a union andmaking a fair election impossible for an extendedperiod.'0Additionally, Respondent's solicitation ofgrievances, followed by the remedying of one ofthe employees' principal grievances through thegranting of a substantial increase in insurance bene-fits, will have a lingering effect, since employeeswill be reminded of Respondent's action wheneverthey receive insurance benefits and are likely tocommunicate to any new employees the manner inwhich the increased benefits were obtained.1T'Id at 614-615.7 Chandler Motors, Inc., 236 NLRB 1565 (1978); Teledyne Dental Prod-ucts Corp., 210 NLRB 435 (1974).' See, e.g., N.LR.B. v. Entwistle MJ. Coa, 120 F.2d 532, 536 (4th Cir.1941).'Apple Tree Chevrolet Inc, 237 NLRB 867 (1978)." N.LR.B. v. Gissel Packing Ca., Inc.., supra, 395 U.S. at 611, fn. 31;United Services for the Handicapped, 251 NLRB 823 (1980)." Chester Valley, Inc., 251 NLRB 1435, 1452 (1980).396 PENN COLOR, INC.Therefore, for all the above reasons, we concludethat the employees' sentiment, once expressedthrough authorization cards, would, on balance, bebetter protected by our issuance of a bargainingorder than by traditional remedies.The record shows that by June 7 the Union hadobtained 29 valid authorization cards from the 56employees in the appropriate bargaining unit. Thus,by June 7, the Union represented a majority of em-ployees in the appropriate bargaining unit. Asnoted above, Respondent embarked on its unlawfulcourse of conduct on June 8. We will thereforeorder that Respondent bargain with the Union asof June 8, 1979.12AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 1:"1. Since June 7, 1979, the Union has represent-ed a majority of the employees in the appropriatebargaining unit described below, and since June 8,1979, the Union has been the exclusive bargainingrepresentative of said employees within the mean-ing of Section 9(a) of the Act. The appropriate bar-gaining unit is:All production and maintenance employees,shipping and receiving employees, warehouse-men, and truckdrivers employed by the Em-ployer at its Doylestown, Pennsylvania, facili-ty, but excluding all quality control and re-search and development technicians, officeclerical employees, professional employees,guards and supervisors as defined in the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondent, Penn Color, Inc., Doyles-town, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:" Beasley Energy, Inc., d/b/a Peaker Run Coal Company. Ohio Division#1, 228 NLRB 93 (1977). Member Fanning would make the bargainingorder prospective in the absence of a timely demand and refusal to bar-gain. See his concurrence in Becaley Energy. supraThe Administrative Law Judge found that Respondent violated Sec.8(a)(X5) and (I) of the Act by refusing to recognize and bargain with theUnion on and after June 14, 1979. Respondent excepts on the grounds,inter alia, that such a finding is barred by Sec. 10(b) of the Act. In viewof our finding that a bargaining order is warranted based on the viola-tions of Sec. 8(aXI) and (3) found herein, we find it unnecessary to passon the Administrative Law Judge's finding of a violation of Sec. 8(aX5)and (1).(a) Discharging or in any other manner discrimi-nating against its employees because of their unionor protected concerted activities.(b) Threatening to relocate its plant because ofits employees' union activities.(c) Interrogating employees as to how many em-ployees had signed union authorization cards.(d) Threatening to discharge employees in retali-ation for their prounion activities.(e) Promising promotions to employees to induceabandonment of union activities.(f) Threatening to utilize mistakes in work per-formance as a pretext to discharge prounion em-ployees.(g) Attempting to induce employees to sign an-tiunion petitions.(h) Promising improvements in benefits andbetter pay as a reward for employee discontinuanceof union activities.(i) Soliciting employee grievances for the pur-pose of inducing their abandonment of union activ-ities.(j) Granting substantial increases in insurancebenefits as an inducement for employees to discon-tinue union activities.(k) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Recognize and, upon request, bargain collec-tively with Teamsters Union Local No. 115, as theexclusive representative since June 8, 1979, of theemployees in the appropriate bargaining unit de-scribed below, with regard to wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement. The appropriatebargaining unit is:All production and maintenance employees,shipping and receiving employees, warehouse-men, and truckdrivers employed by the Em-ployer at its Doylestown, Pennsylvania, facili-ty, but excluding all quality control and re-search and development technicians, officeclerical employees, professional employees,guards and supervisors as defined in the Act.(b) Offer George Moore immediate and full rein-statement to his former job or, if such job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges previously enjoyed.(c) Make whole George Moore for any loss ofearnings which he may have suffered by virtue of397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe discrimination against him by paying an amountequal to what he would have earned from the dateof discharge to the date when he is offered rein-statement. Backpay shall be calculated in accord-ance with F. W. Woolworth Company, 90 NLRB289 (1950), plus interest as computed in FloridaSteel Corporation, 231 NLRB 651 (1977). See, gen-erally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).(d) Expunge from George Moore's personnelfiles, or other files, any reference to his June 8,1979, discharge.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f) Post at its Doylestown, Pennsylvania, plantcopies of the attached notice marked "Appen-dix."'3Copies of said notice, on forms provided bythe Regional Director for Region 4, after beingduly signed by its representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.1' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interfereswith these rights. More specifically,WE WILL NOT discharge or otherwise dis-criminate against our employees because theyhave engaged in concerted union activities.WE WILL NOT threaten to relocate our plantbecause of the employees' union activities.WE WILL NOT interrogate our employees asto how many employees have signed union au-thorization cards.WE WILL NOT threaten to discharge employ-ees in retaliation for their prounion activities.WE WILL NOT promise promotions to em-ployees to induce abandonment of union activ-ities.WE WILL NOT threaten to utilize mistakes inwork performance as a pretext to dischargeprounion employees.WE WILL NOT attempt to induce employeesto sign antiunion petitions.WE WILL NOT promise improvements inbenefits and better pay as a reward for em-ployees to discontinue their union activities.WE WILL NOT solicit employee grievancesand thereby promise satisfaction of their de-mands, in order to induce abandonment of cur-rent union activities.WE WILL NOT grant substantial increases ininsurance benefits as a means to restrain andcoerce our employees in their protected unionactivities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them underSection 7 of the Act.WE WILL, upon request, recognize and bar-gain collectively with Teamsters Local UnionNo. 115 as the exclusive representative sinceJune 8, 1979, of the employees in the follow-ing appropriate unit and, upon request,embody in a signed agreement any understand-ing reached. The appropriate bargaining unitis:All production and maintenance employees,shipping and receiving employees, warehou-semen, and truckdrivers employed by theEmployer at its Doylestown, Pennsylvania,facility, but excluding all quality control andresearch and development technicians, office398 PENN COLOR, INC.clerical employees, professional employees,guards and supervisors as defined in the Act.WE WILL offer George Moore immediateand full reinstatement to his former job or, ifsuch job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed.WE WILL make George Moore whole forany loss of earnings he may have suffered as aresult of our unlawful discrimination againsthim, plus interest.WE WILL expunge from George Moore'spersonnel files, or other files, any reference tohis June 8, 1979, discharge.PENN COLOR, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hear-ing in this proceeding was held before me in Philadel-phia, Pennsylvania, on January 19, 20, and 21, and onFebruary 2, 1981, on complaint of the General Counselagainst Penn Color, Inc., herein called the Respondentor the Company. The complaint issued on August 25,1980, upon a charge filed on July 5, 1979, by TeamstersUnion Local No. 115, herein called the Union. Theissues presented are: whether the Respondent unlawfullyrefused to extend recognition to the Union on demand;whether it unlawfully discharged a union leader; andwhether it committed a number of other violations of thestatute. Briefs were filed by the General Counsel and theRespondent.Upon the entire record and from my observation ofthe witnesses, I make the following: IFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTPenn Color, Inc., a Pennsylvania corporation, is en-gaged in the production of color concentrates at its Doy-leston, Pennsylvania, facility. During the year precedingissuance of the complaint it sold and shipped goodsvalued in excess of S50,000 from this one location topoints outside the State of Pennsylvania. I find that theRespondent is engaged in commerce within the meaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that Teamsters Union Local No. 115 is a labororganization within the meaning of Section 2(5) of theAct.I A motion by the General Counsel to correct certain typographicalerrors in the transcript, unopposed, is hereby granted.III. THE UNFAIR LABOR PRACTICESA. A Picture of the CaseThe Respondent operates in two locations, one inDoyleston, Pennsylvania, and the other in Flemington,20 or 25 miles away. Among the approximately 56 pro-duction and maintenance employees at Doyleston theredeveloped a move towards joining Teamsters Local 115in June 1979. Within 3 days, by the morning of June 8,29 of them had signed cards authorizing Local 115 tobargain on their behalf. On June 13 the Union, in writ-ing, formally demanded recognition as exclusive bargain-ing agent of the Doyleston employees; the Respondentignored the request. On June 18, 3 days later, on June18, the Union filed an election petition with the Board inCase 4-RC-13742, calling for an election among thatsame group of employees.This case, an unfair labor practice proceeding, arose inconsequence of the Employer's reaction to the Union'sorganizational campaign. On June 8, it summarily dis-charged one of the principal activists in the solicitationof signatures to union cards. On June 12, for the firsttime, a newly hired contract personnel specialist startedmeeting with successive groups of employees in the plantand soliciting grievances from them to learn what dissat-isfaction in working conditions had led to their prounionresolve. One of the gripes articulated by the employeeswas the inadequacy of their health benefits. On June 29,the Company announced a number of substantial in-creases in medical and hospitalization benefits in the in-surance which covered all employees. The complaintcalls all of this conduct unfair labor practices, coercivetechniques to discourage and permanently kill off theself-organizational activities. It also lists additional acts,called violations of Section 8(a)(1) of the Act-interroga-tion, threats, promises, etc.Of greater significance, considering the case as awhole, is the further allegation that by refusing to bar-gain with the Union on request the Respondent violatedSection 8(aX5). In remedy the General Counsel asks that,in view of the pervasive and outrageous nature of theunfair labor practices committed, the Respondent mustbe ordered, affirmatively, to bargain with the Unionnow.The Respondent denies the commission of any unfairlabor practices. It also advances a number of contentionssaid to call for dismissal of the complaint, some as amatter of law and others as a matter of fact. These argu-ments will be considered below.B. The Scope of the Unit QuestionIn 1976, another local of the Teamsters International,Local 384, filed a petition with the Board for an electionin this same unit limited to the employees of the Re-spondent at its Doyleston plant. After a regular hearingthe Regional Director issued a decision agreeing withthe Respondent's contrary contention that that unit wasinappropriate because it excluded the Flemington loca-tion employees, finding that only a two-plant unit wasappropriate, and therefore dismissing the petition (Case4-RC-12105). On July 27, 1976, the Board denied an399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeal by Local 384 for reversal of that Regional Direc-tor's decision.The Regional Director held a further hearing on theJune 1979 petition of the Charging Party here, TeamstersLocal 115, and again, on November 2, 1979, issued a de-cision finding a unit limited to the Doyleston location in-appropriate because it did not include the Flemingtonemployees. This time, on appeal by Local 115, the Boardreversed the holding of the Regional Director and onJune 6, 1980, issued its decision finding the Doylestonsingle-location unit appropriate. The Board's then Direc-tion of Election was never processed because of the al-leged unfair labor practices committed by the Respond-ent.In this proceeding, herein, the Company argues that inJune 1979, with a Board decision in its hands holding theDoyleston unit inappropriate, it had a right to refuse theUnion's demand that it bargain in that unit, and thattherefore the complaint allegation that it violated Section8(a)(5) by its refusal must be dismissed. The positioncompletely misconceives Board law. It is but anotherway of saying that because an employer has a right tobring a dispute over the question concerning representa-tion to the Board for resolution, it is free to commitunfair labor practices. The question whether the unit re-quested is or is not appropriate is completely irrelevantto the question whether the employer has committedunfair labor practices. Of course an employer may with-hold recognition pending a Board decision as to the ap-propriate unit. Indeed, it may withhold recognition withimpunity for a number of reasons-unit composition,doubt of a majority, question as to reliability of signedauthorization cards, or just plain desire for a secretBoard-conducted election. All this, of course, only solong as it does not use the intervening period to destroythe union's established representative status, to so coerceand intimidate the employees that a fair election becomesimpossible. Cf. N.L.R.B. v. Gissel Packing Co., Inc., 395U.S. 575 (1969). And this is precisely what this com-plaint alleges.C. Majority StatusIn its Decision and Direction of Election issued inJune 1980, the Board found the following unit appropri-ate for collective-bargaining purposes:All production and maintenance employees, ship-ping and receiving employees, warehousemen, andtruckdrivers employed by the Employer at its Doy-leston, Pennsylvania, facility, but excluding all qual-ity control and research and development techni-cians, office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.Accordingly, I find that same unit to be appropriatefor purposes of evaluating the complaint in the case atbar.On June 13, 1979, the Union sent its recognitiondemand to the Company. The next day, June 14, is anappropriate day to test the Union's majority. The partiesstipulated that on that day there were 56 employees atwork in the unit. The Union would exclude three ofthese-Steven Prebish, Weston Ruch, and Jack Shaw.2Thirty eight authorization cards were received in evi-dence, all signed by employees in the 56 number total.Of them all, two are dated June 6, 25 June 7, 4 June 8, 1June 9, and I June 13. The remaining are all dated onvarious dates between June 13 and September 24. Thislast group includes Prebish, one of the men in dispute.As to some of these cards in evidence, the employeehimself testified he signed it. As to others, the witnesseswho solicited the signature testified they personally sawthe signer of the card write his name on it. And as to afew others, the testifying employee said he received thesigned card out of the employee's hands whom he knewand whose signature was already on the card. Under es-tablished Board law these are all good authorizationcards. Murcel Manufacturing Corp., 231 NLRB 623(1977).Counsel for the Respondent argues the cards were notintended as outright authorization for immediate bargain-ing, but only indication of an agreement to go to an elec-tion. In support of this attack on the cards there is astatement by each of five employees who signed-Muick, Miller, Goydas, Pitkin, and Freudenmerger-thatwhen signing he was told by the solicitor that "therewould be an election." Another employee-Serrano-said he was told "if I signed the card we can go to anelection ...we were going to be in a union I mean-election for a union." Another man, Snyder, recalled hewas told "that there would be an election ...that didn'tmean nothing, except the election for a vote."Board law is clear: in America we speak English, andwhen employees sign a simple and clear statement desig-nating a union as their "chosen representative," theymust be taken as meaning the import of that same lan-guage. As the Supreme Court has agreed, it is only whenthe later testimony convincingly proves the employeewas told the only reason for signing the card, despitewhat is written on it, is to bring about an election, thatthe card can be ignored in the majority count. Cumber-land Shoe Corporation, 144 NLRB 1268 (1963); N.L.R.B.v. Gissel Packing Co., supra. After the events, and afterthe commission of coercive unfair labor practices by theemployer, testimony about prior thinking as to what thecard was for, or even testimony of talk about a possibleelection one day, will not do to invalidate the card.I find that by June 14, 1979, 33 employees, withoutquestion included in the maximum count total of 56, hadsigned valid authorization cards in favor of Local 115,and that therefore the Union in fact represented a major-ity in the appropriate bargaining unit.D. A Pervasive Question of CredibilityIn denying the unfair labor practices alleged, the Re-spondent called a number of witnesses. Four of them ad-dressed themselves to the major acts set out in the com-plaint. These were Robert Polfus, plant manager, Wil-liam Hirst and Charles Rybny, supervisor and technical' In view of the adequate number of valid authorization cards placed inevidence, the question as to the proper inclusion or exclusion of thesethree men is an academic matter that can be ignored.400 PENN COLOR, INC.director, respectively, over the union ringleader whowas fired summarily, and Edgar Putnam, the president.With the essential question underlying the unprecedentedthings the Company did at that critical time being one ofmotivation, the credibility of these witnesses really goesto the heart of the Respondent's entire defense. If theylied, so that the rational inference of illegal purpose be-comes convincing-compare Shattuck Denn Mining Cor-poration (Iron King Branch) v. N.LR.B., 362 F.2d 466(9th Cir. 1966)-the Company's fixed determination tosee that no union ever comes into this plant appears ines-capable.1. On the evening of June 6, three employees-GeorgeMoore, Jim Coons, and Thomas Schock-went to theunion hall and obtained a quantity of authorization cards.The next day Moore distributed these cards to a numberof employees in the lunchroom on three occasions-during the 9 a.m. break, during lunch at noon, and againat the 2 o'clock break. He left union literature about onthe eating tables. There were always a number of otheremployees there, and there was much talk about theUnion. The lunchroom is adjacent to an office wheretwo supervisors sit, with glass partitions between the tworooms. A few employees signed cards there. Moore saidhe saw Supervisor Wes Ruch sitting in that office then;the supervisors spend 50 percent of their time there.After 3 p.m., after checking out, Moore went to the em-ployee parking lot across the street from the Respondentand for the next hour or so solicited signatures both fromemployees who checked out at the 3:15 shift and fromthose who arrived for the start of the next shift at 4:15p.m. He was assisted in this solicitation by several othersin the parking lot-Schock and Brad King among them.Most of the cards received in evidence had been signedby nightfall.Immediately adjoining the open parking lot-separatedonly by a broken hedge-is the home of Polfus, the plantmanager. Three employees testified-Moore, Schock,and King-that Polfus was cutting his lawn that after-noon on June 7 while the solicitation of cards was goingon. Moore said Polfus looked at him, and that he,Moore, waved to the manager. Did Polfus see what wasgoing on? He was evasive in his testimony. He said heusually mows his lawn "around 6:30," because his"normal work hours. ..were ... until 6:00, 6:30 .."and that he only left the plant "around 5 o'clock ...maybe once or twice a year." In contrast, his prehearingaffidavit reads: "I usually work until at least 5.00 p.m."Asked on cross-examination had he mowed his lawn thatday, he answered: "I don't recall ... I might have been.I might have jumped a jet to China."At 11:30 the next morning Joseph McLaughlin, a lead-man, complained to Polfus that a "younger" leadmanwas being paid more than he; there were only two lead-men in the whole place. Polfus told him it was not true.At 12 o'clock, while a large group of employees wereeating in the lunchroom, the manager walked in with aprintout of the entire employee complement showingeverybody's hourly rate of pay. He then let loose a blastat all of them, with the witnesses' recollections varyingvery little as to his words. From Moore's testimony:"Mr. Polfus stormed into the lunchroom ...he justcame storming in; he was upset he started cursing ...he wanted to know who was starting rumors and heknew there was trouble going on and he was going toget to the bottom of it. He said that no bad apples weregoing spoil it for everybody and that when he found outwho they were, they were going to hit the tn road." ByMcLaughlin: "He came in the lunchroom and he had aprintout with all the wages on it and he says: Do youwant to see what you make and what the rest of themmake? Look at it ...He said there's a couple of rottenapples that have spoiled the whole thing." By Schock:". .. he started telling us about how there was a lot ofpeople in the plant, causing trouble and these guys were,pardon the phrase, they were a 'bunch of f-king jer-koffs,' and that they were rotten apples and "that theywere trying to ruin all the good workers in Penn Color'...these people, if they were causing trouble, theywould go down the road ...." By Thomas Bastion: "Iheard him say that the positive people are the ones thatare going to stay and the weakies are going to be first togo." By Brad King: "He said that, just because of a fewrotten apples, they're going to spoil it for us. And thatthe weakies will go first." The manager's own version:"I said ...somebody was spreading rumors that PennColor was, you know, paying-being unfair to their em-ployees and some rotten apple was going to spoil thegood morale of the company ... I laid it on the tableand I invited everybody who was present to take a lookat the printout ...." "I said ...somebody's spreadingrumors that there's unfair pay practices and it's a lie.There's a couple of rotten apples going to spoil, youknow, the good attitude and morale of the Company.""Q. Could you have referred to them as troublemakers,also?" "A. It's possible but I don't recall."Polfus' explanation at the hearing, that the sole provo-cation for his such offensive and threatening outburstthat day was the fact that one man had complainedabout his rate of pay compared with that of one otherman, greatly discredits the witness. How does one man,who speaks a single phrase, become "rotten apples,""weakies," "trouble-makers," who "spoil ...the good...morale of the Company?" How did the plural getinto his language at all? There had been an earlier unionorganizational campaign a few years before which hadfailed; Polfus certainly knew group action meant union.But single or plural, one man asking for equalized paycould not conceivably justify such behavior by the topmanagement towards all those people in front of him.His artful use of synonyms will not serve to becloudwhat must have been his real message, especially in thecircumstances of the moment.2. Within an hour of Polfus' tirade, about 1:15 p.m.,Rybny, the technical director of the chemical testing de-partment and over the 14 employees who work there,called a meeting of the whole group. He had found cer-tain solvent tanks dirtier than they should have been andwanted to tell his employees to be more attentive to theirduties. As Rybny himself put it, he started the meetingby "indicating ...disappointment" to his employees.Moore, who had heard of the complaint earlier in theday, spoke up and admitted he had been responsible for401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe inadequate cleaning job, and offered to clean it up.Upon this single comment by the employee, Rybny dis-charged Moore on the spot.Again-credibility. Early that morning-Friday, June8-Hirst, the immediate supervisor over Moore butunder Rybny, talked to Moore about his failure to followinstructions and using the wrong pigment. As the twotalked-obviously not in angry terms-Hirst told Moorethat and this is from the supervisor's testimony:-he had a great future with Penn Color ...ourcompany was growing, we were getting more loca-tions. .. all he had to do to succeed at Penn Colorwas just perform properly. That he was in his firstyear at college, he went to a 2-year college, that hehad finished that, he was going to be going back thenext year for further education. That with the open-ing that could be in the Company, that he didn'tnecessarily have to work in the QC lab, that hecould work, stay upstairs in our computer office. Ormaybe at some point that he could work in ourcolor computer office or you know, that there wereother opportunities, there were other positions inthe company which he could come to work at at afuture date.As Moore recalled it, Hirst asked him "what my planswere with the Company." Moore was then a college stu-dent and answered he was "happy" working in the as-signments he had. Hirst continued, now according toMoore: ". ..that that was the reason they had hired me,was to be prepped for the use of the computer ...thatI would probably have to be sent to school and therewas a definite manager's position in it for me-in thenear future." Such friendly words from the immediatesupervisor-whichever version be accepted-are in com-plete conflict with the supervisor's earlier story of theemployee's long and persistent record of disobediencesuch as to put him, that very day, on the brink of dis-charge. Was it also before Polfus came to work and in-formed management of what he had seen on the parkinglot while cutting the lawn?In the face of this testimony, the Respondent offeredevidence purportedly proving Moore had a very badrecord of offenses and disregard of orders, and that theJune 8 dirty solvent tank incident was simply what brokethe camel's back and dictated the discharge. The man-agement witnesses said they never heard of the union ac-tivity until Friday afternoon, after Moore was dismissed,and that Monday morning, at 9 o'clock, they had thelabor lawyer, Laddon, in the company office, preparingthe defense to this case.As witnesses now, both Hirst and Rybny listed, invery precise detail as to both dates and events, no lessthan eight offenses by Moore before June 8. Their testi-mony is mutually corroborative in extraordinary preci-sion. Asked to explain his incredible memory, Rybnysaid: "Upon George Moore's termination, the week afterhis termination, because of the circumstances involved,we did go back into the files and compile these dates as amatter of record." The General Counsel then placed intoevidence a typewritten one-page document bearing thedate of June 19, 1979; it lists nine dated offenses byMoore starting February 2, 1979, and ending with theJune 8 solvent tank incident. Asked to explain the exhib-it, Rybny answered: '"This particular document was com-piled at the request of Mr. Laddon after speaking to himthe week after Mr. Moore's dismissal. He indicated weshould have all these things documented." "Q. Did hetell you why to make it? The Witness: He indicated tome that we should have events documented and I didthis also for this reason."The oral testimony of both Hirst and Rybny followedexactly, item by item, the details set out in the documentso prepared after the discharge. It was given in responseto continuously leading questions by company counselon direct examination. There can be no question but thathe was reading from the document as he lead the wit-nesses on.No meaningful purpose would be served by repeatinghere the unending details of the two supervisors' recitals.Moore recalled one criticism, on March 22. Other thanthat, his testimony is he was never threatened with possi-ble discharge for incompetence or continuing errors. Asstated, the question to be decided is one of motivation inthe discharge decision, and not exactly what happened ineach of a number of days in the past, or exactly howdirty was this or that of the many tanks used regularlyfor cleaning tools and chemical containers. Repetitivetestimony about precisely how the department operationwent on only beclouds the real issue of this case.That both these supervisors gave a fabricated story ofMoore's past work performance is the clearest thing onthis record. As will appear, there are many reasons forthis conclusion. But the most direct of all-akin to whathas been called the death wound in any witness' story-is the statement by Rybny at the hearing that the list ofoffenses-prepared after the discharge to "document"the anticipated defense one day to come-was based onthe company "files," because management had to "com-pile these dates as a matter of record." There were nocompany files pertaining to Moore! The Respondent doeshave an established system of recording, in writing, de-linquencies and warnings issued to its employees; theyare maintained in the employees' personnel files. Anumber were produced as to other employees. In factone was even produced by the Company concerningMoore. It is dated March 22. Moore recalled an incidenton or about that date, when he was in fact criticized. Hewas not shown that entry, but that does not matter.What is important, and effectively destroys the supervi-sor's testimony, is that had there been any records, orfiles, involving Moore they would have been brought tothe hearing. For the supervisor to say that the list now inevidence reflects original contemporaneous files, is butanother way of offering self-serving documents, preparedafter the events, in substitution for records that werenever made. Company counsel did not himself attempt toplace that list into evidence, but the effect of the supervi-sor's testimony is the same. The list was being read intothe record via the leading questions to each supervisor.The attempted deception is so clear as to justify no fur-ther comment.402 PENN COLOR, INC.There is more. According to Hirst, as early as March5 Rybny threatened all the employees that any futurefailure to keep the solvent tanks adequately clean wouldbring on not only warnings but outright discharge. Hecontinued that the very next day Moore committed thesame sin again. He went on: on March 19 Moore leftthings in the wrong place-"nothing had been putaway." "He hadn't followed procedures." Again onMarch 21 the same thing and again nothing more than anoral criticism of Moore, if the supervisor is to be be-lieved at all. What this means-even were I to believehis story of repeated warnings, which I do not-is thatMoore's performance, even after the March 5 reprimand,was not so bad as to merit any kind of punishment. Thatis, until the morning of June 8, after his very open andcontinuing solicitation of union cards. Moore testifiedthat when Rybny fired him in instantaneous reaction towhat he said on June 8, Hirst voiced disagreement,saying he would quit if Moore were really let go. WhileHirst denied having said that, he did admit, as set outabove, that earlier that very morning, even after tellingMoore he had made still another mistake, he talked ofthe bright future Moore had with the Company. Woulda supervisor who thought so ill of one of his men-asHirst belabored at the hearing-have spoken so friendlyto him just hours before his discharge? And if there re-mains any doubt about the falsity of the testimony ofboth the supervisors, it is completely dispelled by thefact that Moore was given a raise only a week beforeJune 8.3. We come to the company president. Starting onJune 12, 5 days after the large percentage of employeeshad signed union cards, Putnam had an outsider namedLarry Cozzens circulate about the plant speaking withthe employees in groups to solicit their grievances. Noth-ing like this had ever happened before. Again, no needfor details. Six employees testified of how Cozzens askedto discuss their "problems," their "grievances," their"gripes," said he would be the "go between," to manage-ment, write up their demands and pass them on to thepresident to consider. In Cozzens' words, he asked theemployees for "their opinions on what was good andbad." ". .. I would go out and, like I said ...if theyhad a problem, they would generally pipe up and bring itto my attention." Among the things the employees com-plained about were their personal problems with Man-ager Polfus, and the insufficiency of the health insurancebenefits then in effect. On July 1, the Company madesubstantial changes in the insurance benefits for all em-ployees as follows:...Increasing the maximum amount of majormedical expenses covered from one hundred thou-sand dollars to one million dollars. Number 2. In-creasing the amount reimbursed for in-hospital visitsby doctors from $5 per visit to $10 per visit.Number 3. Increasing the amount reimbursed forlaboratory and X-ray work $100 to $200. Number 4.Increasing the surgical RSV from $5 to $10.Number 5. Adding a prescription drug programproviding for reimbursement of 100 percent of ex-penses with a $1 deductible per prescription.Number 6. Adding a short-term disability incomereplacement plan providing for the receipt of 50percent of weekly earnings up to a maximum of$200 per week for a maximum of 26 weeks.If ever a coherently related series of events and actsproved the commission of unfair labor practices, this isit. Immediately upon learning of his employees' union ac-tivities, Putnam brings in a stranger to find out what itwas that caused them to do that. The man is told, as headmitted, to bring back to management exactly what theemployees' demands are. He does that, and the presidentthen gives the employees one of the main improvementsin their conditions of employment to satisfy a gripe re-ported.To offset the inescapable inference that both the solici-tation of grievances and the granting of increased healthbenefits were strictly a reaction by management to putan end to the union movement, Putnam testified that allthis had been decided before any union activities oc-curred at all. He said he had been in touch with the Car-roll Company-which furnishes the services of peoplelike Cozzens on a per diem basis-as far back as 1977,when the Company had first offered its services. Hewent on that throughout 1978 and early 1979 the CarrollCompany had kept calling him, sent him a brochure ex-plaining "the advantages that they would keep unionsout." Putnam then said he decided on May 15 to use thatcompany's man to talk to the employees every Tuesday.June 12 was a Tuesday. Cozzens said that on an earlierassignment of his from the Carroll Company he hadgone to an employer that "went into a union campaign."While Cozzens did not himself directly raise the questionof the Union while speaking to the employees here, hedid say they raised the subject and that he then "gavethem the benefit of my experience." Cozzens also testi-fied he first arrived at the Respondent's place of businesson June 7, when he met only with the supervisors. Verydamaging to Putnam's testimony is Cozzens' further testi-mony that on June 7 there was no talk about his meetingwith employees, that he was told to do that only on June12.Q. ... What day of the week was it that youmet with the employees?A. Tuesday.Q. The 12th?A. Yes.Q. When you came back there that day, wereyou informed that a union campaign was in prog-ress?A. No.Q. The Union campaign was not mentioned toyou?A. No.3Ed Putnam asked me to talk to all of theemployees ....' President Putnam, testifying after Cozzens, gave a straight lie to hisown man:Q. Now, I'd like to turn your attention to Tuesday, the 12th ofJune. When did you first see Mr. Cozzens on that day?A... In the morning some time, early in the morning.Continued403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Had you already been scheduled to talk to allof the employees that day?A. No, I hadn't been.Q. So, the first time that you were told that youwere going to talk to all employees on that day,was when you arrived at the plant that day?A. That's correct.Cozzens was called as a witness by the Respondent.What more direct proof could there be that Putnam hiton the idea of soliciting grievances only after the unionorganizational campaign started?His attempted explanation of the grant of increasedhealth benefits suffers from like weaknesses. Accordingto him, changes in the Company's group insurancepolicy was an old story, the Company having desired formany months, as far back as January 1979, to improvethe coverage. He pointed to a change in maternity bene-fits announced on April 29 as supporting proof of the de-fense. It then developed that that change had been man-dated by changes in Federal law. The Respondent placedinto evidence two letters dated during May receivedfrom different brokers offering certain forms of health in-creases at certain prices. During June, after the unionmovement had surfaced, the Company dealt instead withits own broker, and made a deal with him to accept hisoffer instead. The changes it announced on July 1 weremodifications made in the Company's long-existing grouppolicy with that broker. The expiration date of thepolicy was June 1. If in fact the Company was interestedin comparing what other companies had to offer withwhat its own broker suggested, why did it have to waituntil after its policy expired? The normal time for chang-ing insurance terms is when the existing policy expires.Except, of course, when special circumstances arise thatprecipitate quick action for other reasons. I am not at allsure that the two letters on a broker's stationery dated inMay 1979 were in truth written at that time. But giventhe sequence of events-union activity followed by man-agement investigation as to its causes, Cozzens' report toPutnam that increased benefits of this kind were exactlyone of the employees' major grievances, and then thesurprise changes in the Company's already renewedpolicy-Putnam's antiunion motivation is absolutelyclear. He was not telling the truth at the hearing.A final tidbit about Putnam's credibility. A former em-ployee named Robert Chambers-testifying for the Gen-eral Counsel-spoke of coercive antiunion statementsmade by certain supervisors during June 1979, called vio-lations of Section 8(a)(l) of the Act in the complaint. Invery extended cross-examination it was then brought outthat the witness was questioned by company representa-tives on December 6, 1979, and signed a statement, in thepresence of and witnessed by Kevin Putnam, the presi-dent's son and then plant manager, having replacedPolfus, and by June Parenteau, the personnel director;Q. Okay. And what was your discussion with him?A. I told him that we had belief that there was a union organiza-tional attempt and reviewed with him what [he] could and couldn'tdo, and they couldn't promise anyone anything and not to interro-gate or threaten or whatever and he indicated to me that he under-stood all that. I believe he even talked to-Mr. Laddon was therethat day.that written statement was partially consistent with hisdirect testimony at the hearing. He signed another state-ment, also received in evidence, on January 31, 1980; it isa more comprehensive one and was also witnessed byKevin Putnam and Parenteau. This one gives the lie, inchapter and verse, to every item in the statement he hadsigned the month before and to his later testimonyagainst the Company. All the unfair labor practices hetalked about at the hearing as having happened, neverhappened at all, according to that statement. Chambers'testimony continued that he volunteered to give thisstatement to the Company because he was fearful oflosing his job, what with the threats he had heard andthe pending unfair labor practice proceeding, where hemight have to testify. At the hearing, of course, he insist-ed all these statements made in January 1980 were out-right lies.On October 24, 1980, Chambers was discharged forhaving falsified his timecard. He said it had been a mis-take, and offered to return the money, but the Companywould have none of that. Chambers knew he would col-lect no unemployment insurance benefits after such con-duct, and therefore, as he continued to testify, he wentto the Company to make an offer: If they would "falsifythe reasons" for his discharge, and not say he was justlyfired, in return he would give testimony at this hearingfavorable to the Respondent. He made the proposal toKevin Putnam, who told him to come to see his father.When Chambers did that, there was talking between himand the president. Just what went on between the twothat day is not possible to state with precision. Chambersvacillated, changed his versions of this or that, so that hecannot be believed no matter how his story be viewed.But two facts are clear, because Putnam himself clearlyadmitted them. (1) Chambers made the offer to the presi-dent to be a pro-company witness at the hearing thenscheduled to take place 2 months later. (2) Putnam of-fered to give him $100 a week in cash for the next 4weeks, which he did do. Chambers found work soon andnever applied for unemployment benefits. And, as al-ready stated, contrary to his January 1980 signed state-ment, then gave testimony favorable to the GeneralCounsel.Insofar as his testimony on direct examination in thisproceeding on the subject of coercive threats is con-cerned, I do not believe a word out of Chambers' mouth.His total testimony establishes only one thing, and it isthat he is an absolute liar. But as the story ended, it alsopersuasively proved once again that Putnam cannot bebelieved either. He fired Chambers for being a thief, andeven refused the man's offer to return the money, despitethe man's plea that he needed the job badly. Would arational man, in such a frame of mind, then make a $400gift-out of pity, as Putnam said-to that same thief?When offering the money Putnam told Chambers it wasnot "connected with the Company whatsoever," andeven had the man add his signature to a self-serving doc-ument the president made and signed-to himselfl-saying the $400 was given in the name of charity only. Ido not know what went on between these two peoplethat day, but that Putnam's explanation-later both in404 PENN COLOR, INC.oral testimony and in written self-serving contemporane-ous writing-discredits him in this case, is a fact of life.E. Violations of Section 8(a)(1)With all the foregoing being the realities as to thecredibility of the Respondent's principal witnesses, andconsidering the totality of the record as well as the de-meanor of all the witnesses, I credit the following testi-mony by a number of employees against the denials, incertain instances, by the supervisors they quoted.John Smith testified that during the afternoon on June8, after Moore had been discharged during the lunchperiod, Manager Polfus:...told me there was a lot of trouble going on inthe plant, a lot of guys causing trouble and that lasttime we had trouble, it was really bad, and that ifthe union tries to get in, he would relocate or selldown south .... He asked me how many guyshave been signing cards, about 15, and I said no, wehave more than the majority of the plant ...hesaid I was a good worker and I had a future at theplant.I find that by Polfus' statement that if the union move-ment prevailed the Company would relocate the plantsomewhere else, and by his interrogation as to howmany employees had signed union cards, the Respondentviolated Section 8(a)(l) of the Act. Seal Trucking Limit-ed, 237 NLRB 1091 (1978).Brad King testified that early in the morning of June8, Polfus called him aside for a personal talk:He said that we had messed up on your backpay.You're due for a raise and you didn't get it ...hesaid that, he's going to give me my backpay attimes and a half .... Then he said ...he hadheard rumors going around the plant about a Union.He said that, the rubber workers had tried to get a"union" in that Car-Tex and they failed. He saidthat, the vote was a 120 to 30. And he said, Bradjust think, think about those 30. That would leave abad taste in the company's mouth. And when itcomes time for yearly raises, the company will sayf- them. Then, he said, do I know who the troublemakers were, and I had told him no. And he says,that the guys had taken a petition up the last timefor a union and he got rid of them. He said that, if Ifind out who the trouble makers are, I'm going toget rid of them. He said that, for me to hang aroundwith the bosses and the supervisors and the peoplewho have good influence in the company and don'thang around with the bad influence.... He said...that I'll probably be in line for a supervisor'sjob if I keep up the good work.Polfus talked to this employee again the followingMonday, still according to King:...he said, that this f-ing union means my joband if you're going to f- me, I'm going to f- you.And then he said, I want underneath the BPscraped, the BP cleaned out. I want the BP loadedand dumped, I want all the drums that's in here out-side. I want the three roll mill cleaned ...I wantthis job perfect. If it's not done perfect, you're notdoing your job ...I'm tired of you guys f-ingover me, the last time a guy got a union in, I gotrid of them. .... And that he don't have to fire mefor the Union, he can fire me for not doing my job.And then he said, how is your buddy, GeorgeMoore doing, I heard that he got fired for notcleaning the tank.Polfus denied having mentioned the Union or unionactivities to any of the employees, or having voicedthreats in any manner. He said he first learned about theUnion's presence on Friday afternoon, after one of theleaders had been fired. I do not credit his denials. Theonly coherent explanation of his continuing diatribe inmid-day on June 8-about "troublemakers," "weakies,""rotten-apples"-has to be that he knew what went onnear his home the day before. He was talking about un-ioneers when using those words. The unending cross-ex-amination of the three or four employees who did all thesoliciting of union cards in the parking lot, aimed atproving none of them were there at all, was meaningless.They did not recall it having been raining. A Depart-ment of Commerce report showing there was light rainin Philadelphia-30 miles away from this plant-does notprove the contrary. The witnesses did not recall justhow many feet away they were from this employee orthat when obtaining this or that signature. They werevague as to whether it was 3, 4, or 2 minutes before orafter 4 o'clock or 4:30 when one or another employeesigned. A year and a half after the events, irrelevant de-tails such as these mean nothing.When Polfus told the assembled employees on June 8that the bad apples, or weakies, however he variouslyphrased it, were troublemakers and were going to "hitthe road," or "go down the road," or "be first to go," hewas talking about the prounion employees, and he wasthreatening to discharge them because they were tryingto bring the Union into the plant. I find his conduct thenwas a very direct violation of Section 8(a)(1). I also findthat: (1) by his statement to Smith that the Companywould relocate before having to deal with a union; (2) byhis questioning of employees as to how many had signedunion cards; (3) by his statement to King that he wouldget rid of employees who favored the Union; (4) by hisimplicit promise of promotion to King if he refrainedfrom continuing the union activity; (5) by his statementto King that management would utilize any mistakes inwork a man might commit as a pretext to fire the union-eers; and (6) by his simultaneous indication to King thatin fact Moore had been discharged exactly via that tech-nique, the Respondent violated Section 8(aX1) in everyinstance.King also testified that during the week of June 11, onWednesday or Thursday, Supervisor Horst talked tohim: "Dave Horst said that Steve Prebish had a petitionand that all he needed was four or five people to sign thepetition and they could go send it to the Teamsters andthey won't be able to represent the Company." This wasin keeping with the plant manager's earlier advice andinvitation to other employees; I do not accept Horst's de-405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnials. I find that by Supervisor Horst's statement to theemployee that the Company desired the signature of hisand other employees to an antiunion petition, the Re-spondent violated Section 8(a)(l) of the Act.Thomas Schock testified that about a week after thecard signing started, Supervisor Steve Prebish asked him". ..would you like to sign a petition to get the unioncard?" When Schock asked whether the card signersmight not then be fired, Prebish continued: ". ..no,that's not the way it's going to work. We'll get every-body to sign the petition and we'll get Mr. Putnam tosign a thing that says you won't be fired and it will workout for all of us, all of the trouble will be over with, andplus we'll get better benefits and better pay and every-thing." I find that by Prebish's request that the employeesign an antiunion petition, and by his statement thatwhen the "trouble"-a synonym for "union"-was endedand that the employees would be rewarded with im-proved benefits and better pay, the Respondent violatedSection 8(a)(1). Big John Super Stores, Inc., 232 NLRB134 (1977).I find that by soliciting the employees' grievancesthrough Cozzens, beginning on June 12 and continuing anumber of Tuesdays thereafter, the Respondent violatedSection 8(a)(l). As the Board has said: ". ..there is acompelling inference that he is implicitly promising tocorrect those inequities he discovers as a result of his in-quiries and likewise urging on his employees that thecombined program of inquiry and correction will makeunion representation unnecessary." Reliance ElectricCompany, Madison Plant Mechanical Drives Division, 191NLRB 44, 46 (1971); Hanes Hosiery, Inc., 219 NLRB 338(1975). This finding is further supported by the testimonyof employee Schock, which I credit. Plant ManagerPolfus told him during the first day of such grievance so-licitation by Cozzens:...they had brought in a new person, Larry Coz-zens into the plant and that he was, you know,brought specifically there to bridge the gap betweenthe labor and the employees, that they had realizedthat they hadn't had time to do this before, but nowthat all this trouble had erupted, that they weregoing to try to bridge the gap between the relationsbetween the workers and the Company .... Healso said that ...he had dealt with unions before.... People that try to bring unions into the com-pany .... He said that he had beaten these peopleall the time they had gotten into a plant.I also find that by the surprise, to the employees, grantof substantial increases in health insurance benefits onJuly 1, 1979, the Respondent violated Section 8(a)(1).Litton Dental Products, Division of Litton Industrial Prod-ucts Inc., 221 NLRB 700 (1975); Pedro's Inc., Pedro's Res-taurant, 246 NLRB 567 (1979). Even assuming the Com-pany had given some thought before June 7-the day ofthe union activity-to the idea of changing its insurancepolicy, it remains a fact that the decision to do so cameafter knowledge of the union campaign and after the ex-pressions of resentment about it all voiced by its supervi-sors. Cf. Arrow Elastic Corporation, 230 NLRB 110(1977). It will be recalled that this business of betterhealth benefits was one of the major gripes which thegrievance solicitor Cozzens had drawn from the employ-ees shortly before the advantages were announced. Twoother demands by the employees were mentioned in therecord-pension and personal problems with the plantmanager. Polfus, that manager, was transferred out ofthis plant, and sent to Chicago, on July 9.I find that the Respondent discharged Moore in retali-ation for his union activities and thereby violated Section8(a)(3) of the Act. Its knowledge of his union activities isclear in the light of the plant manager's outburst in thelunchroom after seeing the solicitation outside his housethe night before. And the manager's threat, only an hourbefore Moore's discharge, ties right in with the dismissal.Moore had successfully solicited 14 of the cards alreadysigned.Moore made mistakes, as he admitted. But others madethe same mistakes, as both laboratory supervisors alsoadmitted. It was for this very reason-that all the em-ployees neglected the cleaning chores-that a schedulehad to be posted rotating the cleaning duties among theentire complement. I do not believe the two supervisors'extended story about Moore's special incompetence. Asalready stated, it was a fabricated story.When Moore volunteered it was he who had left thetanks dirty, Rybny's reaction, according to Moore, was"how do you like working here," and when the employ-ee answered he enjoyed it, the supervisor said, "Youdon't act like it ...you're dismissed." Rybny's versionis that he told Moore "he didn't really like his employ-ment ...and that he would be dismissed from labora-tory activities." He then added he also said "he couldperhaps be employable somewhere else in the corpora-tion." Angry as he said he was over the "unusable" and"contaminated" condition of the laboratory, the lastthing Rybny would do at such a moment was offer theman another job with the same company. Indeed hecould not bring himself to admit outright at the hearingthat he had really fired the man. But the fact is Moorewas discharged that day. Rybny had never before firedanyone in the course of his employment here, despite hisprotracted story of one employee after another failing tokeep the tanks clean. And when Moore came back a fewdays later hoping to get some kind of work because heneeded it, the manager refused him; among his statedreasons was a company policy against rehiring a dis-chargee.All three of the management witnesses were givingfalse testimony. As the Court stated in Shattuck DennMining, supra at 470:If he [the trial examiner] finds that the stated motivefor a discharge is false, he certainly can infer thatthere is another motive. More than that, he caninfer that the motive is one that the employer de-sires to conceal-an unlawful motive-at leastwhere ...the surrounding facts tend to reinforcethat inference.'Compare: Galar Industries Incorporated, 235 NLRB 28 (1978).406 PENN COLOR. INC.This is exactly such a case. Considering the record in itsentirety there can be no question but that the Respond-ent would never have dismissed Moore so summarilymerely because of the not unusual condition of the sol-vent tanks that morning. See Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980).I find that by its refusal to bargain with the Union onJune 14, 1979, and thereafter the Respondent violatedSection 8(a)(5) of the Act. When Edward Gray, theUnion's lawyer, visited President Putnam on June 13 andhanded him a written bargaining demand on behalf of"your production and maintenance employees," he in-tended the Doyleston plant employees only, not includ-ing the Flemington location employees of the Company.There can be no question but that Putnam well knewthat. In fact all he told the union agent, after refusing tolook at the authorized cards offered for his inspection,was that he was expecting the demand and that hislawyer would decide. With the unfair labor practicesthat were being committed during that very period, theconclusion of unlawful refusal to bargain is compelled.Thomas SchockThe unfair labor practices detailed above were of sub-stance, significant restraint and coercion upon the em-ployees' prounion resolve. Things like permanent sub-stantial increases in benefits, discharge of a union ring-leader, threats of further retaliation, and inducement ofthe employees to put their names to antiunion petitionsgo to the heart of the protection which this statute as-sures working people. They are of the kind which theSupreme Court, in its Gissel decision, referred to as out-rageous or pervasive.Some times there will be listed in the General Coun-sel's complaint further minutiae, which are questionableand meaningless incidents at best. One such, in this case,involves an employee named Thomas Schock, who vol-untarily quit the Company on July 26, 1979, the dayafter transferring, at his own request, it would appear,from Doyleston to Flemington. He had already receiveda job offer elsewhere when this happened.The complaint says the Company transferred this manfrom one location to another because of his union activi-ties, and thereby violated Section 8(a)(3). The facts-andthey are largely revealed by Schock's own testimony-simply do not support the basic assertion of involuntarytransfer. On Friday, July 20, 1979, Schock was told topaint the walls of one of the rooms in the plant. At breaktime, with his brush still wet, he painted the number 115(the identifying number of the Union Local of themoment) on the wall still to be painted. Charles Wendig,his supervisor, did not like that and asked Kevin Putnam,then plant manager: "Can't he be fired for destroyingcompany property?" Putnam was not "upset" and justtold Schock to paint ovet those numbers. Wendig repeat-ed he thought the man ought to be fired. That eveningSchock took off for a weekend at the seashore; he didnot return to work until the following Wednesday morn-ing. He admitted at the hearing that his failure to call inand report his absence either Monday or Tuesday was adirect violation of plant rules. When called to the officeto explain his dereliction, and after Putnam told him "wehave enough to fire you right now," Schock said: "Iguess it will be better if you just fired me." But Putnamresponded, still according to Schock: "We don't want tofire you right now." Again Wendig spoke of the employ-ee's prior poor performance and repeated he deserved tobe fired in part because of the wall painting incident. ButPutnam held firm to the position that he did not intendto discharge the man.At this point, there is a conflict in testimony betweenSchock and Kevin Putnam. Schock said he was latercalled to the office again. Now Schock quoted PresidentPutnam as saying that while they were not going to firehim "they felt it would be to my benefit if I went toFlemington." Schock did that but quit the next day. AsKevin Putnam recalled it, it was Schock who "asked meabout transferring into production." Putnam continuedthat later both he and his father talked to Schock, whenthe employee "said ...his performance, he knew, waslow, was below standard. He also admitted to having apoor attitude and, again, he thought that a change in jobposition would help. My father at that time mentionedthat there was maintenance work to be done up in Flem-ington, and asked him if he had any interests in that. Hesaid that he did have interest and he would like to makethat transfer." The president's version of this talk is con-sistent with that of his son.I find that it was Schock himself who first suggestedsome kind of change in his job. On cross-examination headmitted telling Kevin Putnam he had a negative attitudetowards the Company. This after relating how he had 3months earlier been suspended in disciplinary action be-cause of another offense at work. Schock also admittedthat he "suggested that a change in job position mighthelp your [my] attitude," and that he "should move toproduction." He ended with the manager saying the onlyavailable job was maintenance at Flemington, and, "Isaid, okay, I'll go over, I'll try it."When Supervisor Wendig asked the manager, in theemployee's presence, why he could not be fired for de-facing company property, he was expressing an antiunionattitude and obliquely threatening Schock with reprisalfor that reason. The idea that Schock was defacing com-pany property was pure fantasy in the circumstances. Itwas at best still another instance of a supervisor in thisplant, during that critical period, intimidating the em-ployees to coerce them into abandoning their prounionresolve. But it does not mean the direct testimony cantherefore be ignored. In the light of Schock's total testi-mony, clearly it was he who asked for a change in as-signment and who voluntarily accepted the only openingthe Company had to offer. To say the Company trans-ferred him is a meaningless play on words. I make nofinding of illegality with respect to Schock's change ofjob or departure from the Company.THE REMEDYThe Respondent must, of course, be ordered to ceaseand desist from again committing the unfair labor prac-tices of which it has been found responsible. Affirmative-ly, it must be ordered to bargain with the Union in goodfaith on request now. It must also be ordered to offer407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoore reinstatement to his old position with full back-pay, and to post the appropriate notices. In the circum-stances of the total case, the restraining order must bethat the Respondent not hereafter violate the statute inany other manner whatever.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof Respondent described in section I, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. By refusing to recognize the Union, on demand, asthe exclusive bargaining agent of employees in the ap-propriate bargaining unit, the Respondent has violatedand is violating Section 8(a)(5) of the Act. The appropri-ate bargaining unit is:All production and maintenance employees, ship-ping and receiving employees, warehousemen, andtruck-drivers employed by the Employer at itsDoyleston, Pennsylvania, facility, but excluding allquality control and research and development tech-nicians, office clerical employees, professional em-ployees, guards and supervisors as defined in theAct.2. By discharging George Moore for engaging in pro-tected union activity, the Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(3) of the Act.3. By the foregoing conduct, and by (I) threatening torelocate its plant because of the employees' union activi-ties; (2) interrogating employees as to how many em-ployees had signed union authorization cards; (3) threat-ening to discharge employees in retaliation for theirprounion activities; (4) promising promotion to employ-ees to induce abandonment of union activities; (5) threat-ening to utilize mistakes in work performance as a pre-text to discharge prounion employees; (6) attempting toinduce employees to sign antiunion petitions; (7) promis-ing improvements in benefits and better pay as a rewardfor discontinuance of union activities; (8) soliciting em-ployee grievances to induce abandonment of prounionactivities; and (9) granting substantial increases in insur-ance benefits to restrain and coerce its employees in theirprounion activities, the Respondent has violated and isviolating Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]408